Case 1:19-cv-05122-BMC Document 55 Filed 05/25/21 Page 1 of 10 PageID #: 991




                         UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF NEW YORK

 ------------------------------------------------------------X
 VLADIMIR DOBROSMYLOV,

                                   Plaintiff,                Civil Action No. 1:19-cv- 05122 (BMC)



                v.

DESALES MEDIA GROUP, INC.,

                                    Defendant.
 --------------------------------------------------------------X




   MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT DESALES’ RENEWED
                MOTION FOR SUMMARY JUDGMENT




                                    BECKER & POLIAKOFF LLP
                                        Attorneys for Defendant
                                          Ned H. Bassen, Esq.
                                           Sarah Klein, Esq.
                                       45 Broadway, 17th Floor
                                      New York, New York 10006
                                            (212) 599-3322
                                     nbassen@beckerlawyers.com
                                      sklein@beckerlawyers.com




{N0330646 3 }
Case 1:19-cv-05122-BMC Document 55 Filed 05/25/21 Page 2 of 10 PageID #: 992




                                    PRELIMINARY STATEMENT
          Defendant DeSales Media Group, Inc. (“Defendant DeSales”) respectfully submits this

renewed motion for summary judgment in the lawsuit brought by plaintiff Vladimir Dobrosmylov

(“Plaintiff Dobrosmylov”) regarding the claims that remain in: the First Claim for Relief (FLSA

Overtime Violations, 29 U.S.C. §§ 201 et seq.); Second Claim for Relief (New York State

Overtime Violations, N.Y. Lab. L. N.Y. Comp. Codes R. & Regs. Tit. 12, § 146-1.4); and Fourth

Claim for Relief (New York Wage Statement Requirements, N.Y. Lab. L. §§ 195, 198).1

                                       STATEMENT OF FACTS
          Defendant DeSales respectfully refers this Court to the accompanying affidavit of William

Maier and Local Civil Rule 56.1 Statement of Undisputed Material Facts submitted herewith for a

full recitation of the remaining relevant facts.

                                          LEGAL ARGUMENT
                                                  POINT I
THE FIRST CLAIM FOR RELIEF (FLSA OVERTIME VIOLATIONS, 29 U.S.C. §§ 201
ET SEQ.) SHOULD BE DISMISSED BECAUSE DESALES IS NOT AN “ENTERPRISE”
                        COVERED BY THE FLSA
          For his First Claim for Relief (FLSA Overtime Violations, 29 U.S.C. §§ 201 et seq.),

Plaintiff Dobrosmylov pled that: (1) he “regularly worked in excess of forty (40) hours per

workweek” (ECF No. 1 at ¶ 49); (2) Defendant DeSales “willfully fail[ed] and refus[ed] to pay

Plaintiff [Dobrosmylov] one- and one-half times his regularly hourly rate for work in excess of

forty (40) hours per workweek even though Plaintiff [Dobrosmylov] had been entitled to overtime”

(Id. at ¶ 50); and (3) he “seeks damages in the amount of his unpaid overtime compensation,



1
  During the April 20, 2021 Court conference, counsel for Defendant DeSales said that assuming arguendo Defendant
DeSales is covered by the FLSA, its renewed motion for summary judgment would include a good faith defense to
liquidated damages based on advice of counsel in classifying Plaintiff Dobrosmylov as exempt from overtime. This
renewed motion for summary judgment does not include that defense because of insufficient facts to support it.

{N0330646 3 }                                          1
Case 1:19-cv-05122-BMC Document 55 Filed 05/25/21 Page 3 of 10 PageID #: 993




liquidated (double) damages as provided by the FLSA for overtime violations, attorneys’ fees and

costs” (Id. at ¶ 51).

            Defendant DeSales’ renewed motion for summary judgment as to the First Claim for

Relief should be granted because Defendant DeSales is not covered by the FLSA. Specifically,

Defendant DeSales is not an enterprise engaged in commerce or in the production of goods for

commerce. The FLSA defines “enterprise” as “the related activities performed (either through

unified operation or common control) by any person or persons for a common business purpose…”

29 U.S.C. § 203(r)(1). This kind of FLSA coverage is referred to as “enterprise” coverage. Plaintiff

Dobrosmylov “bears the burden of establishing the jurisdictional prerequisite of … enterprise…

coverage.” Locke v. St. Augstines’ Episcopal Church, 690 F.Supp.2d 77, 84 (E.D.N.Y 2010); see

Ares v. Manuel Diaz Farms, Inc., 318 F.3d 1054, 1056 (11th Cir. 2003); Mendoza v. Detail Sols.,

LLC, 911 F. Supp.2d 433, 439 (N.D. Tex. 2012); Rodriguez v. Shan Namken, Inc., 3:15-cv-03370-

BK (USDC, ND Tex 1/9/17);2 Briggs v. Chesapeake Volunteers in Youth Services, 68 F. Supp. 2d

711, 714 [?](E.D. Va. 1999). Plaintiff Dobrosmylov cannot meet his burden here.

           Procedurally, this Court, rather than a jury, decides the issue of “enterprise” coverage as a

matter of law. “Interpretation of the FLSA [presents] a federal question and determines the court’s

jurisdiction over the current case.’” Locke, supra, at 84, see, e.g., Martinez v. Jade Palace, 2:09-

cv-00123-KOB (USDC, ND Ala 1/11/10).3 Thus, the issue of “enterprise” coverage here is

appropriate for disposition by renewed summary judgment.

           Substantively, as mentioned, there is no “enterprise” coverage here because Defendant

DeSales is not an “enterprise” engaged in commerce or in the production of goods for commerce.

This Court’s April 1, 2021 Memorandum Decision and Order states “DeSales is a non-profit


2
    A true and correct copy of this decision is attached to the Bassen Decl. as Exh. 1.
3
    A true and correct copy of this decision is attached to the Bassen Decl. as Exh. 2.

{N0330646 3 }                                                2
Case 1:19-cv-05122-BMC Document 55 Filed 05/25/21 Page 4 of 10 PageID #: 994




corporation that published news ‘with a Catholic point of view.’ It enjoys a close relationship with

the Diocese, as the Bishop appoints its officers and members of the board. Nevertheless, DeSales

remains a separate entity, with its own separate group of employees.” (ECF No. 49 at 2). The U.S.

Supreme Court has recognized that non-profit organizations, such as Defendant DeSales, that do

not “engage in ordinary commercial activities” or “serve the general public in competition with

ordinary commercial enterprises” operate without a “business purpose” and thus are not enterprises

for purposes of the FLSA. Tony & Susan Alamo Found., 471 U.S. 290, 297 (1985). “Numerous

courts have held that non-profit agencies are not covered by the FLSA unless it is shown that the

nonprofit organization engages in commercial activities in competition with other commercial

enterprises.” Briggs, supra, at 714-715. As the Court stated in Walker v. The Interfaith Nutrition

Network, Inc., 2:14-cv-05419 (DRH) (GRB), July 14, 2015, at p. 5-64:

                     The FLSA defines ‘enterprise’ as ‘the related activities performed
                    (either through unified operation or common control) by any person
                    or persons for a common business purpose. …’ 29 U.S.C. §
                    203(r)(l). ‘An organization that performs religious, educational, or
                    charitable activities does not perform these activities for a ‘business
                    purpose,’ and thus does not constitute an enterprise, unless the
                    activities compete in the marketplace with ordinary commercial
                    enterprises.’ Locke, 690 F.Supp. 2d at 86-87 (citing Alamo Found.,
                    471 U.S. at 296-97). Moreover, a non-profit organization is not an
                    enterprise merely because it receives income. See id.’ (quoting
                    Genarie v. PRD Mgmt., 2006 WL 436733, at *8 (D.N.J. Feb. 17,
                    2016))).
           In dismissing the plaintiff’s complaint in Walker, supra, the Court found that the plaintiff’s

allegations “fail to support a reasonable inference that Defendants competed in the marketplace

with ordinary commercial enterprises because the allegations are unsupportable by facts indicating

the competitive nature of Defendants’ alleged commercial activities.” Id. at 6.



4
    A true and correct copy of this decision is attached to the Bassen Decl. as Exh. 3.

{N0330646 3 }                                                3
Case 1:19-cv-05122-BMC Document 55 Filed 05/25/21 Page 5 of 10 PageID #: 995




          Here, Plaintiff Dobrosmylov‘s Complaint contains no specific allegations regarding

“enterprise” coverage. His Complaint alleges only that, “Plaintiff was clearly a non-exempt

employee covered by the FLSA while working as a video editor on Defendats’ news program for

the past 11 years.” (ECF No. 1 at ¶ 28). Nor does Plaintiff Dobrosmylov’s Complaint contain any

facts on “enterprise” coverage. Further, Plaintiff Dobrosmylov adduced no facts in discovery on

“enterprise” coverage. His summary judgment brief asserts only that:

                 DeSales is a corporation that publishes news and information with a
                 Catholic point of view on various media, including paper, television
                 and the internet…Thus, DeSales is engaged in interstate commerce
                 and is a covered employer under the FLSA.

(ECF No. 35 at 9 (internal citations omitted)).

          In contrast, the affidavit Defendant DeSales submits in support of its renewed motion for

summary judgment details the facts showing that Defendant DeSales is a religious non-profit that

does not compete in the marketplace with ordinary commercial enterprises. (See, gen. Maier Aff.).

Thus, there is no genuine dispute as to the fact that Defendant DeSales does not compete in the

marketplace with ordinary commercial enterprises and Defendant DeSales is entitled to judgment

as a matter of law that it is not an “enterprise” covered by the FLSA.

                                             POINT II
THE FIRST CLAIM FOR RELIEF (FLSA OVERTIME VIOLATIONS, 29 U.S.C. §§ 201
ET SEQ.) SHOULD BE DISMISSED BECAUSE THERE IS NO FLSA “INDIVIDUAL”
                          COVERAGE HERE
          The other possible basis for FLSA coverage here is so-called “individual” coverage. Even

when there is no enterprise coverage, employees are protected by the FLSA if they are “engaged

in commerce or in the production of goods for commerce.” 29 U.S.C. § 207(a)(1). Here, there has

been no allegation of “individual” coverage. Given the Second Circuit’s recent decision in

Whiteside v. Hoover-Davis, Inc., Universal Instruments Corp., No. 20-798 (2d Cir. April 27,


{N0330646 3 }                                     4
Case 1:19-cv-05122-BMC Document 55 Filed 05/25/21 Page 6 of 10 PageID #: 996




2021)5 on FLSA pleading requirements, discussed infra, no claim for “individual” FLSA coverage

could be made here since Plaintiff Dobrosmylov’s Complaint contains no such allegation. Plaintiff

Dobrosmylov has relied exclusively on “enterprise” coverage. (ECF No. 35 at 9).6

                                                     POINT III
    ASSUMING ARGUENDO THAT DEFENDNAT DESALES IS COVERED BY THE
     FLSA, DEFENDANT DESALES DID NOT ACT WILLFULLY AND THE FLSA
        LIABILITY PERIOD IS FOR TWO RATHER THAN THREE YEARS
          The FLSA provides for liability for two years unless the violation was “willful,” in which

case liability is for three years. See 29 U.S.C. § 255(a). Here, Plaintiff Dobrosmylov cannot meet

his burden of proof on willfulness and there is no genuine dispute as to willfulness. Indeed, Plaintiff

Dobrosmylov has conceded that Defendant DeSales did not act willfully under the FLSA. (ECF.

No. 53 at 6.) Thus, Defendnat DeSales is entitled to judgment as a matter of law that its FLSA

overtime liability is for two rather than three years.

          “A willful violation occurs where either (1) an employer knows that his business is subject

to the FLSA, and the employer's practices do not conform to the FLSA requirements, e.g., Carls

Drug Co., supra, 703 F.2d at 652, or (2) the employer acts with reckless indifference to the

Act, e.g., Klinghoffer, supra, 285 F.2d at 492.” Donovan v. Kasxinycki & Sonds Contractors, Inc.,

599 F. Supp. 860, 870 (SDNY 1984). Neither applies here. Rather, as in Parada v. Banco Indus.

De Venez, 2014 U.S. App. LEXIS 5497 (2d Cir. Mar 25, 2014), Plaintiff Dobrosmylov cannot

meet his burden of establishing willfulness because there is no record evidence of Defendant

DeSales [having acted willfully violation of the FLSA when it classified Plaintiff Dobrosmylov

as exemptin what this Court has recognized “is something of a close case.” (ECF No. 49 at 8).



5
  A true and correct copy of this decision is attached to the Bassen Decl. as Exh. 4.
6
  In this Court’s description of Plaintiff’s Dobrosmylov’s job duties, there is no indication that his work involved
interstate commerce. (ECF No. 49 at 2-4).

{N0330646 3 }                                              5
Case 1:19-cv-05122-BMC Document 55 Filed 05/25/21 Page 7 of 10 PageID #: 997




           Most recently, in Whiteside v. Hoover-Davis, Inc., Universal Instruments Corp., No. 20-

798 (2d Cir. April 27, 2021), the Second Circuit held that in an FLSA case, “a plaintiff at the

pleadings stage must allege facts that give rise to a plausible inference of willfulness for the three-

year exception to the FLSA’s general two-year statute of limitations to apply.” Id. at 3. Like in

Whiteside, Plaintiff Dobrosmylov has failed to do so here. His Complaint avers no facts but only

conclusory allegations of willfulness and as the Second Circuit stated in Whiteside, “a court need

not accept as true a plaintiff’s conclusory allegation [as here] that a defendant willfully violated

the FLSA.” Id. at 11. “[P]laintiff carries the burden of proof” and [a]n averment of ‘willfulness’ is

… precisely the sort of legal conclusion that … must be supported by factual allegations at the

pleadings stage.” Id. at 11-12. Finally, the Second Circuit made clear in Whiteside that its ruling

applies to all aspects of willfulness under the FLSA rather than to just the amount of time that a

plaintiff has to bring an FLSA claim. The Second Circuit stated in Whiteside, “willfulness operates

as an independent element of claims for willful violation of the FLSA – a subset of FLSA claims

pursuant to which an employer is subject to heightened liability.” Id. at 13.

                                                       POINT IV
      ASSUMING ARGUENDO THAT DEFENDANT DESALES IS COVERED BY THE
        FLSA, THE TIME RECORDS PRODUCED BY DEFNEDANT DESALES IN
     DISCOVERY SHOULD BE THE BASIS FOR THIS COURT DETERMINING HOW
              MUCH FLSA OVERTIME PAY HE SHOULD BE AWARDED
              Plaintiff Dobrosmylov has the burden of proving that he “performed work for which he

was not properly compensated” should “enterprise” coverage be found. See Huerta v. Victoria

Bakery, et al., 1:10-cv-04754-RJD-JO (EDNY 02/17/12),7 citing S. New England Telecomms., 121

F.3d at 66-67 (citing Mt. Clemens Potter Co., 328 U.S. at 687); Rivera v. Ndola Pharmacy Corp.,

497 F. Supp. 2d 381, 388 (E.D.N.Y. 2007) (citations omitted). Discovery concluded in this matter


7
    A true and correct copy of this decision is attached to the Bassen Decl. as Exh. 5.

{N0330646 3 }                                                6
Case 1:19-cv-05122-BMC Document 55 Filed 05/25/21 Page 8 of 10 PageID #: 998




on April 19, 2020. The parties conducted extensive discovery and Plaintiff Dobrosmylov had a

full opportunity to establish his damages. Cf. City of Almaty, Kazakhstan v. Ablyazov, 2018 WL

2148430 (S.D.N.Y. May 10, 2018).8 “[T]he easiest way for an FLSA plaintiff to discharge his or

her burden of proof is, generally, to “secur[e] the production of … records” from the employer,

who has the duty for their maintenance under section 11(c) of the FLSA. Santillan v. Henao, 822

F. Supp. 284, 294 (EDNY 20110). Here, Plaintiff Dobrosmylov did secure the records of his work

hours from Defendant DeSales, which properly kept and produced them. Plaintiff Dobrosmylov

has not disputed them. Indeed, Plantiff Dobrosmylov has admitted that “DeSales has produced

time records accounting for Plaintiff’s work schedule for the vast majority of the statutory period,

the parties agree on Plaintiff’s base salary, and the Defendants have produced all of Plaintiff’s

wage statements.” (ECF No. 38 at 7). Accordingly, Plaintiff Dobrosmylov needs to rely on these

records in submitting a damages calculation to the Court, without attempting to rely on his own

recollection. Cf. Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680 (1946); Santillan, supra at

294. “A plaintiff alleging a violation of FLSA may not rely on ‘unsupported ipsie dixit [that] is

flatly refuted by the hard evidence proffered by’ the defendant.” Melton v. Tippecanoe County,

2016 WL5239830 (7th Cir. 2016).9

                                                        POINT V

    THIS COURT OUGHT NOT TO EXERCISE SUPPLEMENTAL JURISDCITON OVER
     THE SECOND AND FOURTH CLAIMS FOR RELIEF, PURSUANT TO NEW YORK
                              LABOR LAW

           Pursuant to the Second Claim for Relief (New York State Overtime Violations, N.Y. Lab.

L. N.Y. Comp. Codes R. & Regs. Tit. 12, § 146-1.4), Plaintiff Dobrosmylov pled that: (1) “It is



8
    A true and correct copy of this decision is attached to the Bassen Decl. as Exh. 6.
9
    A true and correct copy of this decision is attached to the Bassen Decl. as Exh. 7.

{N0330646 3 }                                                7
Case 1:19-cv-05122-BMC Document 55 Filed 05/25/21 Page 9 of 10 PageID #: 999




unlawful under New York law for an employer to suffer or permit a non-exempt employee to work

without paying overtime wages for all hours worked in excess of forty (40) hours in any

workweek” (ECF No. 1 at ¶ 53); (2) Defendant DeSales “willfully, regularly and repeatedly failed

to pay Plaintiff at the required overtime rate of one-and-one-half times his regular rate for hours

worked in excess of forty (40) hours per workweek” (Id. at ¶ 54); and (3) he is entitled to “an

award of damages, including liquidated damages, in amount to be determined at trial, pre- and

post-judgment interest, costs and attorneys’ fees, as provided by N.Y. Lab. Law § 663” (Id. at ¶

55).

          In his Fourth Claim for Relief (New York Wage Statement Requirements, N.Y. Lab. L. §§

195, 198), Plaintiff Dobrosmylov also has pled that: (1) DeSales “did not provide Plaintiff with

the proper and accurate wage statements required by N.Y. Lab. Law § 195” (ECF No. 1 at ¶ 62);

and (2) he is entitled to “an award of damages, including liquidated damages, in amount to be

determined at trial, pre- and post-judgment interest, costs and attorneys’ fees, as provided by N.Y.

Lab. Law § 663” (Id. at ¶ 63).

          Should this Court dismiss the First Claim for Relief under the FLSA, Defendant DeSales

respectfully submits that this Court also should dismiss the supplemental state law claims. “‘First,

under 28 U.S.C. § 1367(c)(3), it is well settled that ‘[i]n general, where the federal claims are

dismissed before trial, the state claims should be dismissed as well.’ Disposition without trial is

the key element. Thus, it is an equally appropriate conclusion when the federal claims are

eliminated at summary judgment.” Brooklyn Heights Ass’n. v. National Park Service, 818

F.Supp.2d 564, 571 (E.D.N.Y. 2011) (internal citations omitted). “Where, as here, the court has

dismissed before trial the only basis for Federal jurisdiction, the court should decline to exercise

jurisdiction over the pendent state claims.” Somin v. Total Community Management Corp., 494



{N0330646 3 }                                    8
Case 1:19-cv-05122-BMC Document 55 Filed 05/25/21 Page 10 of 10 PageID #: 1000




F.Supp.2d 153, 160 (E.D.N.Y. 2007tThis is what the Court did in Locke, supra. As the Court

explained, “…a court may decline to exercise supplemental jurisdiction where the ‘court has

dismissed all claims over which it has original jurisdiction.’ 28 U.S.C. § 1367(c)(3). Indeed, the

court ‘should ordinarily dismiss the state claims’ ‘[w]hen all bases for federal jurisdiction have

been eliminated.’ Bhd. of Locomotive Eng'rs Div. 269 v. Long Island R.R., 85 F.3d 35, 39 (2d

Cir.1996) (declining to consider state law wage claim where the court dismissed the federal wage

claims); Louisdor v. Am. Telecomms., Inc., 540 F.Supp.2d 368, 374 (E.D.N.Y.2008).” Locke v. St.

Augustine's Episcopal Church, 690 F. Supp. 2d 77, 91 (E.D.N.Y. 2010) (dismissing the New York

Labor Law claims without prejudice upon dismissal of the FLSA claims by which the Court had

original jurisdiction). Upon dismissal in this forum, Plaintiff Dobrosmylov can still proceed with

his remaining claims in New York state court should he choose to do so.

                                           CONCLUSION
          For the foregoing reasons, Defendant DeSales respectfully requests that the Court grant its

renewed motion for summary judgment in its entirety.

Dated: May 25, 2021
       New York, New York
                                                               /s/Ned H. Bassen
                                                               Ned H. Bassen




{N0330646 3 }                                      9
